Case 1:07-cv-04370-NGG-RML Document 151 Filed 05/08/20 Page 1 of 1 PageID #: 1215



                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION                         WRITER’S DIRECT DIAL LINE
                                 NEW YORK REGIONAL OFFICE                             TODD D. BRODY
                                    BROOKFIELD PLACE, 200 VESEY STREET                TELEPHONE: (212) 336-0080
                                         NEW YORK, NY 10281-1022




                                                          May 8, 2020

  Via ECF

  Hon. Robert M. Levy
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York

                 Re:     SEC v. Saltsman, et al. 07 Civ. 4370 (NGG)(RML)

  Dear Judge Levy:

  Plaintiff provides the following status report on behalf of it and Defendant Andrew Brown, the
  remaining parties in this action. As described in the prior joint status report dated September 27,
  2019, the parties were unable to agree to a stipulation concerning certain contested facts for the
  motion the Commission will be filing to set the monetary amount that Mr. Brown should pay. It
  is Mr. Brown’s position that he should not have to pay any financial penalty. Consequently, the
  parties agreed that a potential solution would be for Mr. Brown to move the Court in the criminal
  action against him for a limited unsealing of certain sentencing documents, which contained
  relevant materials for the Commission’s motion. That unopposed motion was filed in
  September, but is still pending. The parties, therefore, continue to request that the Court allow
  the parties to file a status update, including a briefing schedule, within thirty days after receiving
  a decision from the court in the criminal action regarding the motion for limited unsealing.

                                                         Respectfully submitted,

                                                                /s/ Todd D. Brody
                                                         Todd D. Brody
                                                         Senior Trial Counsel

  cc: Jerry Bernstein, Rither Alabre (via email)
